DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (U.S. Patent 10,053,823).
	Kuhn discloses an applicator (100) having a melting vat (106) having planar sides (104) and bottom (156) and an exit port having a control valve (130).  The applicator is supported on ground engaging wheels (148, 150).  There is a handle (110) connected to the vat and a valve actuator handle (124) proximate the handle (Figure 1, for example).  A heating element (200) is positioned beneath the vat (106) such that heat projects upward to heat the bottom of the melting vat (column 7, lines 21-23, for example).  There is a fuel port (Figure 8, for example) in communication with the heating element (200).  Kuhn is silent regarding relative dimensions of the heating element surface area compared to the bottom surface area; thereby leaving the decision to one skilled in the art.  It would have been obvious to one of ordinary skill at the time of the invention to have used any size/relative size heating element in order to properly heat the material as desired, since that is the purpose of Kuhn.  There is no patentable distinction in dimensions or relative dimensions in this instance.
	Kuhn discloses the heating element to be on a slidable tray (Figure 9, for example).
	Kuhn includes a spark ignitor (202).

	Regarding claim 9, Kuhn includes a lid (132) which is optionally hinged.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (U.S. Patent 10,053,823), as applied above, and further in view of Coe (U.S. Patent 9,347,187).
	Coe teaches ceramic blankets with burners (column 34, lines 46-49, for example) and exemplifies that there is no patentable distinction between using a ceramic blanket or having an open burner, since these are options known to one skilled in the art (column 36, lines 10-12).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have optionally used a ceramic blanket with Kuhn since Coe exemplifies that this is known.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (U.S. Patent 10,053,823), as applied above, and further in view of Mertes (U.S. Patent 6,109,826).
Kuhn discloses exterior exhaust holes (103) but does not teach inner and outer walls separated by a space in communication with the heating element.  Mertes discloses this arrangement (Figure 1, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have used the double wall configuration of Mertes with the applicator of Kuhn in order to surround the vat with heat, as taught by Mertes.

Response to Arguments
Applicant's arguments filed 07 February 2022 have been fully considered but they are moot in view of the new grounds of rejection.  Mertes has been used only as a teaching of a double wall construction.

The argument that Coe is non-analogous art is also not persuasive since Coe (Title, for example) and Kuhn (column 1, lines 14-16, for example) are both directed to material heating in pavement repair applications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671